Citation Nr: 1623097	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  11-15 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disability.

3.  Entitlement to an increased rating for invasive vulvar carcinoma status post excision of external labia bilaterally, currently rated 0 percent.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Wishard, Counsel
INTRODUCTION

The Veteran had active service from December 1977 to January 1998. 

These matters come before the Board of Veterans' Appeals (Board) from March 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

The newly reopened issue of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disability, is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed July 2001 rating decision denied service connection for a cervical spine disability.

2.  Evidence received since the July 2001 rating decision raises a reasonable possibility of substantiating a claim of entitlement to service connection for a cervical spine disability. 

3.  During the rating period on appeal the Veteran's invasive vulvar carcinoma status post excision of external labia bilaterally, which has not reoccurred or been symptomatic, has not required continuous treatment and has not been uncontrolled with continuous treatment.


CONCLUSIONS OF LAW

1.  Evidence received since the 2001 rating decision that denied service connection for a cervical spine disability, which was the last final denial with respect to this issue, is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

2.  The criteria for a compensable rating for invasive vulvar carcinoma status post excision of external labia bilaterally have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.116 Diagnostic Code 7610 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  The Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, relevant, available evidence.  In January 2015, the Veteran indicated that she had submitted all evidence and had no other information or evidence to give VA to support the claims.  The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duties to notify or assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence of record, with an emphasis on the medical and other evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

A July 2001 rating decision denied service connection for a cervical spine disability because, although the Veteran had a diagnosed muscle strain in service, no chronic disabilities of the neck were noted upon separation, there was no evidence to show that the Veteran developed arthritis in the cervical spine within one year of separation from active duty, and the evidence showed that the Veteran injured her neck after separation from service.  The appellant did not timely appeal that decision and it became final.  

In 2010, the Veteran filed a claim to reopen the previously denied claim.  A September 2010 rating decision denied the claim because new and material evidence had not been received.  A February 2012 statement of the case reopened the claim but denied it. 

The service medical records show that in December 1992, the Veteran complained of right neck pain when she moved her head to the right.  The assessment was postural dysfunction.  Additional notes from December 1992 show an impression of musculoskeletal pain, and ligament strain.  An October 1997 report of medical history shows that the Veteran stated that she had neck pain.  The Veteran's service medical records also show that she was HIV positive while in service and taking AZT since 1993.

The Veteran separated from service in January 1998.  In February 1998, the Veteran filed claims for service connection for 17 disabilities, but not for a cervical spine disability.

Post service records show that the Veteran began having neck pain, which was diagnosed as muscle pain, after beginning a job in housekeeping in approximately July 1998.  There was also an August 1998 diagnosis of muscle spasms, again noting recent onset since beginning the new job.

October 1999 records show that the Veteran was in a motor vehicle accident two weeks earlier and had neck pain.  It was noted that degenerative changes were seen on diagnostic testing.  January 2000 records show that the Veteran presented with a complaint of neck pain since sustaining a motor vehicle accident in October 1999.  She was diagnosed with C6-C7 herniated nucleus pulposus with stenosis and scheduled for neck surgery, which was performed in January 2000.

In a June 2000 statement, the Veteran stated that she was treated for sinus problems in service, but it was actually shoulder pain, neck pain, and headaches.  The Veteran also stated that an x-ray in December 1992 showed a problem at C6-C7 but a diagnosis was not provided.  The Veteran reported that an MRI of November 1999 showed degenerative disc disease at C6-C7.  Thus, she claims that her problem began in service.

The evidence now includes additional records of neck complaints, evidence of neck complaints having resolved, evidence of complaints following another motor vehicle accident in 2007 and a fall in 2009, another VA examination report, and the Veteran's contention that service connection is warranted on a secondary basis. 

Medical records in 2007 show that the Veteran complained of neck pain following a post-service motor vehicle accident on July 27, 2007.  It was noted that the Veteran reported that prior to her accident she had no pain.

A September 2009 record shows a recent flare up after a fall after right shoulder surgery.  Additional records show that the Veteran had been previously treated with epidural steroid injections and had not been seen for a year, during which time her neck pain had "completely resolved" and she had stopped taking medications.  She then had an accident producing shoulder pain and requiring surgery.  The Veteran reported that after surgery, she sustained another fall causing more shoulder pain.  The Veteran again denied neck pain.  It was noted that "she actually had no neck pain" in October 2009 records.

A December 2012 again show that the Veteran had had a C6-C7 anterior cervical diskectomy and fusion in January 2000 for neck pain which started after a motor vehicle accident.  It was noted that after surgery, she did well for quite some time but more recently had radiculopathy and increasing neck pain.  The assessment was mild degenerative changes above her fusion including a central disk at C5-C6 and foraminal narrowness at C4-C5.  

Health port records in 2013 and 2014 show neck pain which was equal on both sides.  

With regard to the etiology of the cervical spine disability, the record now includes the Veteran's contention that her cervical spine disability is secondary to service-connected HIV status.  In a March 2013 VA statement, the Veteran asserted that she has had problems with her neck since 2000 after her surgery, and that her osteoarthritis is related to HIV.  The claims file also includes clinical notation that medication used to treat HIV is known to pose a risk for osteoporosis.  A copy of a VA internet website on osteoarthritis and HIV/AIDS is also associated with the claims file.

A June 2013 VA examination report shows that the Veteran reported that her neck disability began after a car accident when symptoms began in October 1999.  She reported that the condition had improved, but tended to flare up.  The examiner opined that the Veteran's condition was less likely than not (less than 50 percent probability) proximately due to or the result of the service connected condition.  The examiner's rationale was that the Veteran's record showed a diagnosis of degenerative joint disease (DJD) of the cervical spine in 2013, which the examiner opined was most likely related to the motor vehicle accident and surgery in 2000.  The examiner found that DJD was not a known complication of HIV.

The Board finds that additional evidence is new and material.  The claims file now includes an additional theory of entitlement that the claimed disability is secondary to service-connected HIV.  The Board finds that evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and is new and material to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Increased Ratings

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2015).  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that staged ratings may be appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected invasive vulvar carcinoma is rated 0 percent under Diagnostic Code 7610, effective from February 2008.

The Veteran would be entitled to a 10 percent rating if she had symptoms that required continuous treatment.  She would be entitled to a 30 percent rating if she had symptoms which were not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Codes 7610-7615, General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (2015).

The Board finds that the Veteran is not entitled to a compensable rating for any period on appeal because the Veteran's disability has not required continuous treatment or been uncontrolled by continuous treatment.  

In 2006, the Veteran underwent a radical and bilateral lymph node dissection for invasive vulvar carcinoma.

A December 2008 QTC examination report shows that the Veteran reported occasional irritation and tenderness in the area with dyspareunia, or painful intercourse.  The Veteran had no other symptoms reported at the examination. 

Records in 2009 show that the Veteran was seen for a variety of complaints, but not for treatment of the carcinoma residuals.  She was seen for an eye problem, otitis media, a shoulder injury, neck pain, lymphedema)

A November 2009 Portsmouth Naval Medical Center record shows that the Veteran reported a three month history of increased pruritus and depigmentation of the vulvar region, worse at night, which was poorly controlled with hydrocortisone and hot compresses.  Biopsies were performed and the assessment was squamous cell carcinoma of the vulva.  However, a reading of the biopsy report shows that no definitive malignancy was seen in either biopsy.  However, clinical correlation was required to correlate the Pap smear findings with biopsy findings and also if the small fragmented biopsies were a representation of the clinically seen lesion.

A November 2009 QTC examination report shows that the Veteran reported that her treatment was not complete and the expected date of completion was unknown.  It was also noted that the malignancy was still active and the extent of the disease was ongoing.  The report does not show that the examiner considered the actual biopsy report finding that there was no definitive malignancy seen.

A November 2009 addendum to the biopsy report shows that with regard to the vulvar malignant carcinoma squamous cell there was no evidence of recurrent disease and no dysplasia was noted on recent vulvar biopsy.  The Veteran was diagnosed with lichen sclerosus et atrophicus, a skin disability. 
 
A January 2010 record shows that the Veteran remained NED (no evidence of disease) from a cancer standpoint since diagnosis and surgery in 2006.  

Records from 2011 through 2014 show various complaints of back pain, neck and shoulder pain, osteoporosis, and pneumonia.  The records are negative for any treatment for vulvar carcinoma or any evidence of recurrence.

A December 2013 record shows that she had a history of carcinoma of the vulva with excision seven years earlier without recurrence.  It was noted that the Veteran had last been evaluated in April 2013 with no new growth or progression, no symptoms, and no new masses or lesions.

In the substantive appeal, the Veteran asserted that part of her clitoris was removed.  However, this is not pertinent evidence that she has required continuous treatment for the disability.  In a March 2016 statement of the accredited representation, the Veteran's representative did not provide any evidence of continued treatment during the rating period on appeal.  Rather, the representative noted that the Veteran reported that she sought continuous treatment within 12 months of separation from service in 1998 for the invasive vulvar carcinoma.  The Board notes that the Veteran was not diagnosed with invasive vulvar carcinoma and treated for that disability until more than 7 years after separation from service.  In service, she had cone biopsies for her squamous metaplasia which required a removal of part of her cervix.  Importantly, the pertinent time period is from February 2008, the rating period on appeal, as service connection was not established for this disability prior to February 2008.

Finally, the Board notes that the Veteran has been diagnosed several disabilities of the female reproductive organs.  She has been diagnosed with herpes genitalia, invasive vulvar carcinoma with partial excision of bilateral external labia, lichen sclerosus et atrophicus, and had a partial removal of the cervix secondary to squamous metaplasia and repeated cone biopsies.  While she is competent to state her symptoms, she has not been shown to be competent to state which symptoms pertain specifically to which diagnosis and she has not been shown to be competent to state that continuous treatment is necessary for her service-connected vulvar disability.  The probative evidence of record, the clinical records, shows that her service-connected vulvar disability has not required continuous treatment.  The Board notes that the Veteran receives 10 percent ratings for each lower extremity for lymphedema secondary to the residuals of invasive vulvar carcinoma.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the disability has required continuous treatment for any period since February 2008.  The Board finds that the preponderance of the evidence is against a finding of any malignant recurrence since February 2008.  Therefore, as the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs used to rate Diagnostic Codes 7610 through 7615, is broad enough to allow for consideration of all symptoms, without the need for any symptom to be specifically listed in the rating code.  Rather than require a specific symptom, the rating code provides for a rating based on whether there is a need for continuous treatment or whether the symptoms are not controlled by continuous treatment.  There are other ratings available for an active malignancy, which has not been shown during the appeal period.  Thus, all symptoms are adequately contemplated by the schedular criteria, and referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, even if the Veteran had a symptom which was not considered in the rating code, there is no competent credible evidence that any such symptom would have caused marked interference with employment or frequent periods of hospitalization.  

A veteran may be awarded an extra-schedular rating based upon the combined effect of multiple service-connected disabilities in an exceptional circumstance where the rating of the individual disabilities fails to capture all the overall service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is in receipt of service connection for several disabilities.  The Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  The Board finds that there is no additional impairment that has not been attributed to a specific service-connected disability.  Therefore, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Moreover, as the Veteran has not contended, nor does the evidence show that this disability on appeal makes her unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, the Board finds that special monthly compensation is not for consideration because the Veteran does not have a single 100 percent disability rating.  Moreover, her vulvar disability has not been shown to cause the loss of use of a creative organ.  While she has complained of dyspareunia, this has not been shown to be a complete loss of use of a creative organ and importantly, has not been shown by competent credible evidence to be due to the vulvar carcinoma disability, which has been found to have no recurrence or symptoms. 


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, and to that extent only, the appeal is granted. 

Entitlement to an increased compensable rating for invasive vulvar carcinoma status post excision of external labia bilaterally is denied.


REMAND

The Board finds that a supplemental clinical opinion is warranted prior to Board adjudication of the claim.  The claims file includes a 2013 VA examination report which shows that it is less likely than not that the Veteran's cervical spine disability is due to her HIV.  However, the examiner did not address aggravation and the rationale did not discuss medication used to treat HIV as it may relate to the Veteran's cervical spine disability.  Moreover, the opinion did not discuss all the pertinent STRs, the motor vehicle accident in 2007, or the fall in 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the cervical spine with a medical doctor.  The examiner should provide an opinion as to whether it is as likely as not (50 percent or greater probability) that any cervical spine disability is causally related to service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any cervical spine disability is caused by any service-connected disability, to include medication used to treat a service-connected disability.  The examiner should further opine whether it is at least as likely as not (50 percent or greater probability) that any cervical spine disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability or medication used to treat any service-connected disability.  The examiner should consider the pertinent evidence of record to include:  (a) the December 1992 service medical records which shows complaints of the neck when turning her head to the right; (b) the October 1997 report of medical history and report of medical examination; (c) the service medical records which show that the Veteran was HIV positive and using AZT treatment since 1993; (d) the post-service July 1998 complaint of neck pain after a new job of housekeeping; (e) the October 1999 post-service evidence of neck pain after a motor vehicle accident; (f) records of surgery in 2000; (g) the 2007 post-service evidence of neck pain following a July 2007 motor vehicle accident with no pain prior to the accident; (h) 2009 records showing flare-up of neck pain following shoulder surgery and a fall; (i) complaints of bilateral neck pain in 2013 and 2014 Health port records; (j) evidence of a relationship between HIV and other diseases to include mediation to treat HIV and its correlation, if any with that HIV or medication to treat HIV.

2  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


